RESPONSE TO AMENDMENT
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims Status
Claims 1–8 are pending in this application.
Claims 1–8 are rejected.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 5/19/2021 has been entered.
Response to Arguments
Applicant’s arguments, see pages 5–13, filed 10/26/2020, with respect to the rejection(s) of claim(s) 1–8 under 35 U.S.C. § 103 (a) have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Chang (2013/0134212), LG ST600 Manual (“LG ST600 Smart TV Upgrader Owner’s Manual”, August 31, 2011), Barathalwar (2014/0200030), Fulks (2014/0188990), Xiang et al. (2013/0159552), and Yoon et al. (2014/0359740).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. § 103 (a) as being unpatentable over Chang (2013/0134212) in view of LG ST600 Manual ("LG ST600 Smart TV Upgrader Owner's Manual", August 31, 2011), further in view of Barathalwar (2014/0200030), and further in view of Fulks (2014/0188990).
Regarding claim 1, Chang teaches A method for application connection, comprising:
receiving and displaying, by a first electronic device, a list of application active sessions based on the application active sessions being in an area of a global positioning system (GPS) location of the first electronic device (Fig. 10; Abstract, a way of establishing connection between electronic device 1001 and 1002 is generally described in the art; Fig. 8A/8B; ¶33, electronic devices can execute communication application within to establish communications, where such electronic devices include an implementation of a television; Figs 11A-11C, possible nearby connections that can be selected to establish connections with is shown as 1103; ¶33, the connection occurs in context of, for example, communication within WiFi, Bluetooth, ZigBee protocols which have limited range of communications [that must exist within an area of GPS location]),
wherein the second electronic device is connectable via a secure local network, and the first electronic device is not yet connected to the secure local network (¶¶36-39, context code can be used to establish a connection between two electronic devices; context code of Chang is 
connecting, by the first electronic device, to the first television application running on the second electronic device via the secure local network (Fig. 10, electronic devices can establish connection between the underlying applications).
However, the teachings do not explicitly teach wherein the list of application active sessions comprises a list of television applications that are launched and executing on different television devices and that are active on respective local networks; receiving, by the first electronic device, a selection of an application active session associated with a first television application running on a second electronic device, in response to the selection of the active application session, receiving, by the first electronic device, information including at least a service set identification (SSID) and a network security key associated with the secure local network; connecting, by the first electronic device, to the secure local network without user input of the SSID and the network security key from a user of the first electronic device; and wherein the first television application is configured to share access to the first television application and share content from the first television application with the second electronic device after the second electronic device has connected to the secure local network.
LG ST600 Manual from the same field of endeavor teaches wherein the list of application active sessions comprises a list of television applications that are launched and executing on different television devices and that are active on respective local networks (p. 11, a main unit that has the ability to act as a smart TV having HDMI output that connects to a non-smart TV is shown; p. 27, an example capabilities of the LG ST600 unit can be seen on the shown figures; pp. 29-30, ability of the ST600 unit to connect to other local network devices using Wi-Fi Direct methods is shown; For example, as shown in the right column figure of page 29 and right 
receiving, by the first electronic device, a selection of an application active session associated with a first television application running on a second electronic device (p. 11, a main unit that has the ability to act as a smart TV having HDMI output that connects to a non-smart TV is shown; p. 27, an example capabilities of the LG ST600 unit can be seen on the shown figures; pp. 29-30, ability of the ST600 unit to connect to other local network devices using Wi-Fi Direct methods is shown; user can likely make a selection of the particular device that is shown in question to initiate Wi-Fi Direct connection),
in response to the selection of the active application session (p. 11, a main unit that has the ability to act as a smart TV having HDMI output that connects to a non-smart TV is shown; p. 27, an example capabilities of the LG ST600 unit can be seen on the shown figures; pp. 29-30, ability of the ST600 unit to connect to other local network devices using Wi-Fi Direct methods is shown; user can likely make a selection of the particular device that is shown in question to initiate Wi-Fi Direct connection),
It would have been obvious to one of ordinary skill in the art at the time of the invention to improve upon Chang using the LG ST600 Manual to implement Wi-Fi Direct connection possibilities in addition to the variety of different ways that Chang allow connection of two devices. Wi-Fi Direct would have enabled additional advantages to the prior connectable methods such as being able to connect between different devices having ability to conduct 
However, the teachings do not explicitly teach receiving, by the first electronic device, information including at least a service set identification (SSID) and a network security key associated with the secure local network; connecting, by the first electronic device, to the secure local network without user input of the SSID and the network security key from a user of the first electronic device; and wherein the first television application is configured to share access to the first television application and share content from the first television application with the second electronic device after the second electronic device has connected to the secure local network.
Barathalwar from the same field of endeavor teaches receiving, by the first electronic device, information including at least a service set identification (SSID) and a network security key associated with the secure local network (¶27, for example, the location information to be received by the portable PC 220 from smartphone 230 include at least a network connectivity information such as SSID and authentication information which may be used to establish connectivity to the primary network access point 201 by the portable PC 220);
connecting, by the first electronic device, to the secure local network without user input of the SSID and the network security key from a user of the first electronic device (¶20, automatically establishing the primary and secondary wireless network connections is disclosed [here, the primary connection is the connection between the portable PC and the wireless access point]); and
It would have been obvious to one of ordinary skill in the art at the time of the invention to improve upon the teachings using Barathalwar to enhance security of wireless connections by implementing a well-known wireless communications security methods.
However, the teachings do not explicitly teach the different television devices and wherein the first television application is configured to share access to the first television 
Fulks from the same field of endeavor teaches the different television devices (Fig. 1; ¶36, user equipment 101 can include applications 103 where said user equipment can include a television receiver) and
wherein the first television application is configured to share access to the first television application and share content from the first television application with the second electronic device after the second electronic device has connected to the secure local network (Fig. 11; ¶88, group sessions can be established an devices can connect to the group session; Fig. 12A and 12C, ¶¶89-90, for example, a mobile device can join said group session; Fig. 12E, for example, content can be shared between devices).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon Chang to enable sharing capabilities between devices that have established connections. In systems such as television devices that can be connected and networked [Chang ¶33 identifies television as one of many devices to establish connection with/from], ability to share content such as photo to be shared and displayed on a television would have added well-known features within the realm of what televisions can do before the effective filing date of the invention. One ordinarily skilled in the art would have found obvious to add such features in order to create an improved television (i.e. ability to show photos on a TV is identified as one of the possible capabilities of a television as identified in the LG ST600 Manual on page 27.)

Regarding claim 2, Chang, LG ST600 Manual, Barathalwar and Fulks teach the limitations of claim 1. Fulks further teaches from the same field of endeavor teaches transmitting location information for the second electronic device to a server, wherein the second electronic device includes the first television application launched thereon (Figs. 1, 3 and 
transmitting location information for the first electronic device to the server (¶51); and
generating application session information by the server for each application active session (Fig. 10, session information can be created by proxy server for further devices to connect).
It would have been obvious to one of ordinary skill in the art at the time of the invention to improve upon the teachings using Fulks to increase overall quality of experience of mobile users that are attempting to engage in connection of their devices into a group environment without having to worry about the various problems that arise with respect to data privacy and personal location disclosure permissions inherent in mobile devices (Fulks ¶1).

Regarding claim 3, Chang, LG ST600 Manual, Barathalwar and Fulks teach the limitations of claim 2. Barathalwar further teaches launching a second application on the first electronic device; and connecting the second application to the first television application via the secure local network (Fig. 2, connection manager 226 can connect to a secure network as established by device 201 which runs a particular application in order to establish that secure network).
It would have been obvious to one of ordinary skill in the art at the time of the invention to improve upon the teachings using Barathalwar to enhance security of wireless connections by implementing a well-known wireless communications security methods.

Regarding claim 4, Chang, LG ST600 Manual, Barathalwar and Fulks teach the limitations of claim 2. Fulks further teaches wherein the location information for the second 
It would have been obvious to one of ordinary skill in the art at the time of the invention to improve upon the teachings using Fulks to increase overall quality of experience of mobile users that are attempting to engage in connection of their devices into a group environment without having to worry about the various problems that arise with respect to data privacy and personal location disclosure permissions inherent in mobile devices (Fulks ¶1).

Claims 5, 6 and 8 are rejected under 35 U.S.C. § 103 (a) as being unpatentable over Chang (2013/0134212) in view of LG ST600 Manual ("LG ST600 Smart TV Upgrader Owner's Manual", August 31, 2011), further in view of Barathalwar (2014/0200030), further in view of Fulks (2014/0188990), and further in view of Xiang et al. (2013/0159552).
Regarding claim 5, Chang, LG ST600 Manual, Barathalwar and Fulks teach the limitations of claim 4. Chang further teaches wherein the second electronic device comprises a television device and the first electronic device comprises a mobile electronic device (¶33).
However, the teachings do not explicitly teach deaccessing the first electronic device from the first television application based on one or more of: 1) the first electronic device moving out of a particular range to the second electronic device or 2) a time period;
Xiang from the same field of endeavor teaches deaccessing the first electronic device from the first television application based on one or more of: 1) the first electronic device moving out of a particular range to the second electronic device or 2) a time period (Fig. 1; ¶32, disconnection of a wireless device to another wireless device due to one device moving out of range of the wireless network's coverage area is disclosed);
It would have been obvious to one of ordinary skill in the art at the time of the invention to improve upon the teachings using Xiang to account for known limitations of the wireless 

Regarding claim 6, Chang, LG ST 600 Manual, Barathalwar, Fulks and Xiang teach the limitations of claim 5. Fulks further teaches wherein the mobile electronic device comprises a mobile phone (¶1; mobile devices; ¶31, mobile phones; ¶89, smartphone).
It would have been obvious to one of ordinary skill in the art at the time of the invention to improve upon the teachings using Fulks to increase overall quality of experience of mobile users that are attempting to engage in connection of their devices into a group environment without having to worry about the various problems that arise with respect to data privacy and personal location disclosure permissions inherent in mobile devices (Fulks ¶1).

Regarding claim 8, Chang, LG ST 600 Manual, Barathalwar, Fulks and Xiang teach the limitations of claim 5. Barathalwar from the same field of endeavor teaches wherein the respective local networks comprise different secure local networks (Fig. 1; ¶¶17-20, plurality of secured Wi-Fi connection established between plurality of devices is disclosed; see also Fig. 2, ¶¶21-25).
It would have been obvious to one of ordinary skill in the art at the time of the invention to improve upon the teachings using Barathalwar to enhance security of wireless connections by implementing a well-known wireless communications security methods.
Fulks further teaches shared access to the first television application comprises shared use of the first television application simultaneously between the first electronic device and the second electronic device (Fig. 1; Fig. 11; Fig. 12, plurality of devices can join and/or leave group [devices S1, S2, Sn] and also share different data to be received by each and every one).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon Chang to enable sharing capabilities between devices that 

Claim 7 is rejected under 35 U.S.C. § 103 (a) as being unpatentable over Chang (2013/0134212) in view of LG ST600 Manual ("LG ST600 Smart TV Upgrader Owner's Manual", August 31, 2011), further in view of Barathalwar (2014/0200030), further in view of Fulks (2014/0188990), and further in view of Yoon et al. (2014/0359740).
Regarding claim 7, Chang, LG ST600 Manual, Barathalwar and Fulks teach the limitations of claim 1. However, the teachings do not explicitly teach wherein the first electronic device communicates to the second electronic device over the secure local network based on an Internet Protocol (IP) address of the second electronic device.
Yoon from the same field of endeavor teaches wherein the first electronic device communicates to the second electronic device over the secure local network based on an Internet Protocol (IP) address of the second electronic device (¶3, ability of a device to roam over WiFi networks with the ability to communicate using HTTP connection having IP address is disclosed).
It would have been obvious to one of ordinary skill in the art at the time of the invention to improve upon the teachings using Yoon to employ a well known communication layer on top of the well-known wireless network protocol so that the computing devices such as smartphones and computers can communicate with each other.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Salomons et al. (2010/0188575) discloses television sessions being shared for viewing from a list of available tuners and other resources; and
Lamer et al. (2009/0303964) discloses multimedia session switching from mobile terminal connected to an internal network and an indoor device, including a TV.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAE KIM whose telephone number is (571)270-0621. The examiner can normally be reached on Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on (571) 272-3980. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/DAE KIM/
Examiner, Art Unit 2458                                                                                                    
/KEVIN T BATES/              Supervisory Patent Examiner, Art Unit 2458